BAKER, District Judge
(dissenting). I will briefly state some of the reasons why I think a rehearing should be granted in this case. The right to the lien for the freight arose when the lumber was laden on shipboard, but that right could not mature into a present cause of action until the contract of affreightment was completed by the delivery and acceptance of the lumber at the port of destination, or until there had been a proper tender of delivery, and a refusal of acceptance, or until the delivery and acceptance, or the tender thereof, had been waived. Neither of these things had occurred at the time of the institution of this'suit. The suit was instituted before the freight had been earned; and if, pending the suit, and before trial, there had been no delivery and acceptance, no tender and refusal, and no waiver, it .would clearly have been the duty of 'the court to dismiss the libel. . If no right of action had accrued when the trial was had, certainly no decree for the libelant ought to have been entered. When the action in attachment and garnishment was brought in the state court the libelant’s cause of action had not yet matured. The state court, however, had jurisdiction of the subject-matter, and acquired jurisdiction by proper process of the parties, including both the libelant and the claimant. The fact that the freight money was not due at the time suit was brought in the state court did not malee the bringing of that suit premature. If the debt became due at or before the time of the garnishee’s disclosure, it authorized the court to proceed to judgment against him. Young v. Bank, 51 Ill. 76; Insurance Co. v. Connor, 20 Ill. App. 308. The state court, haying both the libelant and the libelee before it, rendered a judgment requiring the libelee to pay the freight money then due to the libelant into court to satisfy the debts owing by him. The libelee, under the coercion of that judgment, paid the money into court, and the same was applied in payment of the debts of the libelant. All this had occurred before the case was tried in the district court There was nothing before *1023the court below to show that these proceedings in the state court were collusive or invalid. The court below, upon the disclosure of these facts, dismissed the libel, and, I think, correctly. It is true that, if a libel in admiralty is tiled prematurely, the court may retain jurisdiction, provided the right of action had matured pending the suit; and, ordinarily, the only condition of such retention of jurisdiction is the payment of costs by the libelant. This rule of practice is founded on the principle that courts of admiralty do not favor formal or technical objections to the sacrifice of substantial justice. They administer justice on the principles of equity and fair dealing, but, if any circumstance has arisen which would render it: inequitable to retain jurisdiction, they will refuse to do so. in the present case the libelant invokes the aid of equity as the foundation of his right to maintain his libel, and, asking the aid of equity, he must do equity. He had no legal right' to sue when he till'd his libel. His debt for freight was not due. In a court of law, if an action is brought before a right of action has accrued, the fact that a cause of action arises pending the suit will not authorize the court to retain jurisdiction, and give the plaintiff a judgment. The right to do this in admiralty is purely equitable, and is not due ex debito justithn. In this case circumstances had arisen before the trial which made the exercise of this equitable right unfair and oppressive. A court of competent jurisdiction had wrestl'd this debt, from the libelee, and applied it in payment of the just, debts of the libelant. The libelant has in effect been paid (he amount due to him for freight by the application of it by lawful authority to the payment of his just debts. The payment of this money upon his debts pursuant to the judgment, of the state court is, in my judgment, equivalent to a payment by his direction. But, if this be not true, in my opinion the payment discharged the amount due for freight within the principles established in Eddy v. O’Hara, 132 Mass. 56; While v. Dunn, 134 Mass. 271; Embree v. Hanna, 5 Johns, 101; and Ross v. Bourne, 14 Fed. 858. For these reasons I think the judgment of dismissal is based on sound equitable principles, and, therefore, that a rehearing should be granted.